PER CURIAM.
Nancy Depetrillo appeals her conviction and sentence for possession of cocaine. The public defender filed a brief pursuant to An-ders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We agree that the appeal has no merit except for the issue raised regarding attorney’s fees.
Depetrillo argues that the attorney’s fee lien must be stricken because the trial court failed to inform her of her right to contest the amount. On remand, Depetrillo shall have thirty days from the date of the mandate within which to file a written objection to the amount assessed. If an objection is filed with the trial court, the assessment shall be stricken and a new assessment shall not be imposed without notice and hearing pursuant to Florida Rule of Criminal Procedure 3.720(d)(1). See Bourque v. State, 595 So.2d 222 (Fla. 2d DCA 1992).
Affirmed in part, reversed in part, and remanded with instructions.
CAMPBELL, A.C.J., and PATTERSON and FULMER, JJ., concur.